Citation Nr: 0631132	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  03-29 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 4, 1974 to 
July 28, 1977 and from July 29, 1977 to May 26, 1981.  The 
character of discharge for his period of service from 
September 4, 1977 to May 26, 1981 was found to be under 
dishonorable conditions for VA purposes.  See September 1982 
VA Administrative Decision.  (The character of discharge 
question is not a question on appeal.)

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge (VLJ) in May 2006.  


FINDINGS OF FACT

1.  Service connection for hearing loss was denied by a June 
1986 Board decision.  

2.  The evidence received since the June 1986 decision, when 
considered by itself, or in the context of the entire record, 
is not so significant that it must be considered in order to 
fairly decide the merits of the underlying claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for hearing loss has not 
been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection should be 
established for hearing loss.  He maintains that the current 
hearing loss can be traced back to his first period of 
service.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1). Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id. slip op. at 17.

In the present case, the Board finds that VA has satisfied 
its duty to notify by means of various communications sent to 
the veteran, including a letter dated in June 2002, one dated 
in July 2002, one dated in May 2004, and one dated in 
September 2006. The letters informed the veteran that new and 
material evidence was required in order to reopen his claim 
for service connection for hearing loss and, more 
specifically, that he needed to submit evidence that showed 
that he presently had a hearing loss that was related to 
injury during service.  See, e.g., Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  He was notified of his and VA's respective 
duties for obtaining the evidence, and he was asked to send 
any treatment records that were pertinent to the claimed 
disability.

The Board notes that the September 2006 letter contained 
specific notice with respect to how a rating and/or effective 
date would be assigned if service connection was established 
for hearing loss.  In this regard, the Board notes, first, 
that questions with respect to the rating and effective date 
to be assigned for the veteran's hearing loss are not 
currently before the Board.  Indeed, as set forth below, the 
Board has determined that the veteran's application to reopen 
a claim for service connection must be denied.  Under the 
circumstances, the Board finds that the purpose of the notice 
requirement has been satisfied.

As for the timing of the notice, the Board notes that some of 
the required notice was not provided to the veteran until 
after his claim was initially adjudicated.  However, any 
defect with respect to the timing has since been corrected.  
As noted above, the veteran has been provided with notice 
that is in compliance with the content requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  He has been 
afforded ample opportunity to respond to the notice(s), to 
submit evidence and argument, and to otherwise participate 
effectively in the processing of his appeal.  In addition, 
his claim has since been re-adjudicated by the RO after 
issuance of the notice.  See, e.g., Mayfield v. Nicholson, 
No. 05- 7157 (Fed. Cir. April 5, 2006).  No further 
corrective action is necessary.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 and Supp. 2005); 38 
C.F.R. § 3.159(c), (d) (2006).  This "duty to assist" 
contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in 
Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 and Supp. 
2005); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's available service medical 
records have been obtained, as have records of his private 
treatment, and he has not identified and/or provided releases 
for any other relevant evidence that exists and can be 
procured.  The veteran was afforded a Travel Board hearing.  
The Board is not aware of any outstanding evidence.  Given 
that new and material evidence has not been received, the 
Board finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)-(e) (2006).  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002 and 
Supp. 2005); 38 C.F.R. § 3.303(a) (2006).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).  However, if 
sensorineural hearing loss becomes manifest to a degree of 10 
percent or more during the one-year period following a 
veteran's separation from service, the condition may be 
presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  38 
C.F.R. §§ 3.307, 3.309 (2006).

In this case, the veteran originally filed a claim for 
entitlement to service connection for hearing loss in August 
1983.  The claim was denied because the claimed hearing loss 
occurred during the veteran's period of "dishonorable" 
service.  The veteran filed another claim for entitlement to 
service connection for hearing loss in January 1984.  The 
claim was denied by a letter dated in May 1984.  The veteran 
initiated an appeal.  The Board denied the veteran's claim in 
June 1986.  That denial is final.  See 38 C.F.R. § 20.1100 
(2006).  As a result, service connection for hearing loss may 
now be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication by the Board.  38 U.S.C.A. § 5108 (West 2002 and 
Supp. 2005); 38 C.F.R. § 3.156 (2005); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Barnett at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Because the veteran's claim to reopen was filed in 1999, the 
provisions of 38 C.F.R. § 3.156 in effect prior to August 29, 
2001, are applicable to the veteran's application.  66 Fed. 
Reg. 45630-32 (Aug. 29, 2001).  Under 38 C.F.R. § 3.156(a) 
(2001), new and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

When the Board previously denied service connection for 
hearing loss in June 1986, the record contained his service 
medical records (SMRs) for his second period of service.  An 
attempt to obtain SMRs from the veteran's first period of 
service was unsuccessful.  A periodic examination dated in 
November 1979 revealed mild external otitis and noted 
"hearing loss" as a defect.  In September 1980 the veteran 
complained of tinnitus.  A physical profile record dated in 
November 1980 included a diagnosis of slight sensorineural 
hearing loss in the right ear and severe high frequency 
hearing loss in the left ear.  The veteran also testified at 
a Board hearing and averred that his hearing loss began in 
early 1977.  The Board reviewed this evidence, along with 
other materials then in the claims file, and determined that 
service connection was not in order.  The Board determined 
that the veteran's hearing loss was first manifest in 
November 1979, more than two years after the veteran's 
conditional honorable separation from service.  

The relevant evidence received since the time of the June 
1986 decision consists of some evidence that is "new."  
However, the "new" evidence shows only that the veteran 
continues to have problems with his hearing loss.  The 
veteran's spouse testified that the veteran was having 
trouble with his hearing at the time of her high school 
graduation in May 1976.  This statement does not include 
anything new in the way of competent evidence to suggest that 
his current problems had their onset during qualifying 
service, or that they it otherwise be attributed to in-
service injury or disease.  Nor does it include anything in 
the way of competent evidence to suggest that hearing loss 
was manifested to a degree of 10 percent or more during the 
one-year period following the veteran's separation from 
qualifying service.  The Board finds, therefore, that none of 
the "new" evidence can properly be considered "material".  
Simply put, the new evidence is not, by itself or in 
connection with the evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the underlying merits of the claim.  In short, the 
newly received evidence is a repetition of the lay 
contentions made earlier.  The application to reopen must 
therefore be denied.


ORDER

The application to reopen a claim of service connection for 
hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


